         Case 1:20-cv-04228-MKV Document 37 Filed 08/24/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 08/24/2020
 EMBV MEDIA, S.A., a French public limited
 company,

                           Plaintiff,
                                                                  1:20-cv-4228-MKV
                      -against-
                                                           ORDER ADJOURNING INTIAL
 VIDEOAPP, INC., a Nevis corporation d/b/a                  PRETRIAL CONFERENCE
 PPVNETWORKS, and DARK ALLEY
 DISTRIBUTION, a Florida limited liability
 company,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On August 18, 2020, the Parties filed a joint status letter with a proposed Case

Management Plan. It is hereby ORDERED that the Initial Pretrial Conference scheduled for

August 25, 2020, at 12:00PM is adjourned by reason of the impending settlement conference

before Magistrate Judge Fox.




SO ORDERED.

                                                    _________________________________
Date: August 24, 2020                               MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
